Citation Nr: 1313381	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for schizophrenia. 
 
2.  Entitlement to a total disability rating based upon individual unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1969.  This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's 30 percent disability rating for schizophrenia.

In July 2012, the case was remanded for additional development.  While there has been substantial compliance with the remand directives, further development is necessary regarding the issue of entitlement to a total disability rating based upon individual unemployability.

During a December 2012 hearing before the Board, the Veteran asserted that he had not worked since 1984, as a result of his schizophrenia.  The record raises an informal claim of entitlement to a total disability rating based on individual unemployability due to the Veteran's service-connected schizophrenia.  The issue of whether entitlement to a total disability rating based on individual unemployability is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.
  
The issue of entitlement to a total disability rating based upon individual unemployability is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.



FINDING OF FACT

During the pendency of the appeal, the Veteran's schizophrenia has been, and is currently manifested by occupational and social impairment with deficiencies in most areas and the inability to establish and maintain effective relationships.  Such impairment includes an anxious and depressed mood, sleep disturbance, irritability, family and social relationship problems, social isolation and avoidant behavior, poor concentration, impaired memory, delusions, and hallucinations.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no more, for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The RO's September 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the September 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain a higher rating and notified him of the need to submit evidence of how such worsening effected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA outpatient treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided an opportunity to testify before the Board.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2009 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the schizophrenia disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Increased Rating - Schizophrenia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a July 1969 rating decision, the RO granted service connection for schizophrenia and assigned an initial rating of 100 percent, effective February 18, 1969.  In a June 1974 decision, the RO reduced the rating for the Veteran's service-connected schizophrenia from 100 to 70 percent disabling, effective September 1, 1974.  In a March 1979 decision, the RO reduced the rating for the Veteran's service-connected schizophrenia from 70 to 50 percent disabling, effective June 1, 1979.  In a March 1980 decision, the RO reduced the rating for the Veteran's service-connected schizophrenia from 50 to 30 percent disabling, effective June 1, 1980.  In an April 1984 decision, the RO increased the rating for the Veteran's service-connected schizophrenia from 30 to 50 percent disabling, effective December 10, 1980.  In a September 1986 decision, the RO reduced the rating for the Veteran's service-connected schizophrenia from 50 to 30 percent disabling, effective December 1, 1986.  In August 2009, the Veteran initiated the current claim seeking entitlement to an increased rating for his service-connected schizophrenia.  By a November 2009 rating decision, the RO continued the 30 percent rating for the Veteran's service-connected schizophrenia.  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 442.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id. 

Schizophrenia is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9203.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203.  A 70 percent rating is assigned for schizophrenia when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  A maximum 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss of names of close relatives, own occupation or own name.  Id. 

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  A GAF score of 41-50 reveals serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.

A VA outpatient treatment record dated in August 2009 notes the Veteran's complaints of increased feelings of depression, sadness, and passive suicidal thoughts.  The examiner assigned a GAF score of 60.  The Veteran was prescribed several medications to treat his symptoms.  Thereafter, a VA outpatient treatment record dated in September 2009 documents the Veteran's ongoing treatment for his service-connected schizophrenia.  His complaint of sadness was noted.  The examiner assigned a GAF score of 60, and described the Veteran as stable for outpatient treatment.  

VA outpatient treatment records dated in October 2009 note the Veteran's complaints of sadness, irritability, anger, anxiety, and insomnia.  Records show the Veteran continued to take several medications to treat his psychiatric disability.  In October 2009 and December 2009, the Veteran submitted statements indicating that he was not in a good mood.  He further explained that he was almost to the point where he did not care anymore. 

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he had five friends, with regular interaction with his closest friend.  He stated that he went to church on Sunday.  He reported that over the past one or two years, he experienced decreased social interaction, due to referential and paranoid ideation.  He denied a history of suicide attempts.  Regarding violence, he indicated that in the 1990's, he shoved somebody against a wall so hard, that the wall cracked.  He denied substance or alcohol abuse.  He reported that he experienced daily visual illusions while starring at the tile floor, to include faces, dogs, and something with horns.  He indicated that he experienced severe paranoid and referential delusions on a daily basis, which lead to avoidance of crowds, as he felt that people watched him or talked about him.  He reported that he experienced severe racing thoughts on a daily basis, which interfered with his concentration, as well as his short term memory.  He stated that he experienced abrupt mood changes, to include irritability, on a daily basis.  He reported that he currently sought treatment for his mental disorder at VA, where he underwent group therapy, and was prescribed several medications for his disorder.  He indicated that in August 2009, he was prescribed Citalopram due to increased psychotic symptoms.  He reported that he experienced severe sleep impairment, and explained that he only got two hours of sleep at a time, which lead to irritability, memory and concentration impairment, and racing thoughts throughout the day.  Regarding employment, he reported that his usual occupation was a welder, electrician, and loading dock lifter.  He stated that he stopped working his part-time position approximately one or two years ago due to increased racing thoughts, paranoia, daily visual illusions, and the inability to concentrate.  

On examination, the Veteran was casually dressed and well-groomed.  He was cooperative and friendly towards the examiner.  His psychomotor activity was normal.  His speech rate and volume was normal.  His affect was slightly labile and appropriate.  His mood was nervous.  He was attentive and oriented to time, person, and place.  His judgment and insight were unimpaired.  There was no evidence of suicidal or homicidal ideation.  There was evidence of referential and paranoid delusions.  There was evidence of visual and auditory illusions; the examiner noted that the Veteran stated that he heard people talking about him, so he avoided crowds.  The examiner noted that the Veteran's remote memory was intact, but his recent and immediate memory were moderately impaired.  Upon examination and review of the claims file, the examiner diagnosed residual schizophrenia.  The examiner assigned a GAF score of 55, a score denoting moderate impairment.  See DSM-IV at 46-47.  Regarding activities of daily living, the examiner noted that the Veteran's schizophrenia had  a mild affect on his ability to perform household chores; a moderate affect on his ability to drive, exercise, and bathe; and a severe affect on his ability to travel and shop.  The examiner opined that the Veteran's mental disorder and symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood.  Specifically, the examiner noted that the Veteran's paranoid and referential ideation and delusions, scattered and irrelevant thinking, and poor concentration and memory caused reduction of social contact, depressed mood, and affected the Veteran's ability and willingness to work.  The examiner concluded that the Veteran's schizophrenia and symptoms of such did not cause total occupational and social impairment. 

During a December 2012 hearing before the Board, the Veteran testified that he experienced several anxiety attacks a day.  He further asserted that he had trouble remembering things, such as where he was going.  He stated that he got angry when "things don't go right," so he avoided crowds.  He asserted that he did not have much of a social life because he felt that people watched him.  He stated that he sometimes had auditory hallucinations, to include hearing somebody call his name or say something to him or about him.  He asserted that when he was angry, thoughts of suicide, crossed his mind.  He stated that he was married, but had a lot of problems with his wife due to her health conditions, which aggravated his symptoms.  He indicated that he took Lithium twice a day to control his symptoms.  He asserted that while he also took sleeping medication, he had trouble sleeping, because he could not sleep for more than two hours at a time.  He testified that he was last employed in 1984.  He also stated that he did not work due to his mental disorder, and indicated that, "I cannot function as a normal person doing a job, because I can't think or do whatever the job requires."    

Resolving all doubt in the Veteran's favor, a 70 percent disability rating, but no more, for schizophrenia is warranted for the entire period of time covered by the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 507.  In reaching this conclusion, the Board has considered the totality of the evidence, including both the Veteran's statements, as well as the objective medical evidence of record.  The Board finds highly probative the Veteran's self-reported psychiatric symptoms, especially with respect to his paranoid delusions and visual and auditory hallucinations.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds the Veteran's lay reports to be competent, credible, and probative.

The evidence also shows that the Veteran's schizophrenia is manifested by impaired memory; sadness; irritability; anger; anxious or depressed mood; anxiety attacks; insomnia; racing thoughts; avoidant behavior; poor concentration; a lack of interest or participation in social activities; and occasional passive suicidal thoughts.  The objective medical evidence of record more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2012).  While all symptoms listed for a 70 percent disability rating are not shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas.  In this case, the evidence of record demonstrates that this was met.

Accordingly, based on the evidence of record, the manifestations of the Veteran's schizophrenia meet the criteria contemplated for a 70 percent rating under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9203. 

The Veteran is not, however, entitled to a 100 percent disability rating for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected schizophrenia.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Although the Veteran was noted at times to have occasional suicidal thoughts, hallucinations, or delusions, these symptoms alone are insufficient to warrant a 100 percent rating particularly where, as here, the hallucinations and delusions were not described as persistent, and suicidal thoughts were denied during the most recent VA examination, as well as during prior VA outpatient treatment.  Additionally, gross impairment in thought processes or communication, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of close relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent disability rating is not warranted for any period of time during the course of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9203; see also Hart, 21 Vet. App. at 507.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected schizophrenia was evaluated pursuant to mental disorders, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.130, Diagnostic Code 9203.  The Veteran's schizophrenia is manifested by anxious and depressed mood, sleep disturbance, irritability, family and social relationship problems, social isolation, poor concentration, impaired memory, delusions, and hallucinations that results in occupational and social impairment with deficiencies in most areas and the inability to establish and maintain effective relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent rating assigned herein.  A rating in excess of 70 percent is provided for schizophrenia, but the medical evidence demonstrates that those manifestations are not present in this case.  As noted above, the Veteran's schizophrenia is not manifested by total occupational and social impairment.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular rating of 70 percent assigned herein is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9203; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

ORDER

A disability rating of 70 percent, but no more, for service-connected schizophrenia is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

Additional development is required before the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) can be adjudicated.  

Generally, VA will award when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The record raises an informal claim of entitlement to a TDIU due to the Veteran's service-connected schizophrenia disorder.  During a December 2012 hearing before the Board, the Veteran asserted that as a result of his schizophrenia, he had not worked since 1984.  Specifically, he stated that "he cannot function as a normal person doing a job, because I can't think or do whatever the job requires."  In this regard, service connection is in effect for schizophrenia, rated as 70 percent disabling herein, which meets the schedular percentage requirements.  See Id.  Thus, the Board finds that an examination is necessary, as the duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disability on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Additionally, the Board finds that clarification from the Veteran is needed with respect to his post-service employment history.  As above, the Veteran testified that he had not worked since 1984 due to his service-connected schizophrenia disability; however, an October 2009 VA examination report indicates that the Veteran reported that he worked part-time until the past one or two years.  Such report, however, notes that the Veteran's part-time employment ended due to his increased psychotic symptoms, to include racing thoughts, paranoia, daily visual illusions, and the inability to concentrate.  Moreover, the report also indicates that the Veteran's full-time employment ended several years ago; however, due to pain and physical problems related to work.  As such, the Board finds that the RO must attempt to obtain a detailed, post-service work history from the Veteran.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all VA treatment records from the Charlotte VA medical facility and the Salisbury VA medical facility.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

3.  The Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected schizophrenia on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


